Citation Nr: 1021202	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Title 38, Chapter 30, 
(Montgomery GI Bill), beyond July 29, 2006.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had verified active service from September 1992 
to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the VA 
Education Center, denying the Veteran's claim for an 
extension of his period of eligibility for receiving 
educational assistance benefits under the provisions of Title 
38, Chapter 30, of the United States Code.  The Board 
previously remanded the appeal in January 2009.  The actions 
requested upon remand having been accomplished, the matter is 
once again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran served on active duty from September 3, 1992, 
to July 28, 1996; it is not shown that he had additional 
active duty after that date.

2.  Ten years from the date of the Veteran's discharge from 
active service was July 28, 2006; therefore, his basic 
delimiting period for receiving Chapter 30 educational 
benefits expired on July 29, 2006.

3.  The Veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability.


CONCLUSION OF LAW

The Veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly set as July 29, 2006. 38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his date of separation from active 
duty should be calculated as September 2, 1996, rather than 
July 28, 1996, which is the date shown on his official DD 
Form 214.  He asserts that he took terminal leave from the 
Army during August 1996, but should still be considered to 
have been on active duty, as he signed up for a four-year 
tour of duty.  In support of this assertion, he has submitted 
documents showing that he originally enlisted for a period of 
exactly four years.

Preliminary matter

Generally, upon receipt of a substantially complete 
application for benefits, VA must notify the claimant of what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

However, the Board must make a determination as to the 
applicability of Section 5103(a) to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  The 
Board initially observes that it appears that the provisions 
of § 5103(a) are not applicable in cases, such as this, in 
which the sole issue is extension of delimiting date under 
Chapter 30, because a request for extension of a delimiting 
date is a not claim for a benefit as contemplated by 38 
U.S.C.A. §§ 5100 et seq..  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Nevertheless, in the instant case, the Veteran has been 
notified of the basis for the denial of his claim, and has 
been afforded ample opportunity to respond.  His written 
contentions demonstrate an actual understanding of the legal 
criteria applicable to his claim and the reasons for the 
denial.  The Board thus finds that any duties to notify and 
assist owed him have been fulfilled.

Analysis

The Veteran was separated from active duty on July 28, 1996.  
He enrolled in college upon separation from service and 
achieved a bachelor's degree in June 2001.  He received VA 
education benefits under the auspices of the Montgomery GI 
Bill throughout college.  In June 2006, he submitted an 
application for additional VA education benefits for the 
purpose of taking classes to earn a professional pilot's 
license.  He indicated on the application that he anticipated 
beginning his training in July 2006.

The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
veteran's last discharge from active duty.  The date 
following the ending date of this ten-year period is called 
the "delimiting date."  38 U.S.C.A. § 3031; 38 C.F.R. 
§ 21.7050.  An extended period of eligibility may be granted 
when it is determined that the veteran was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051.  In this case, it 
is neither claimed nor shown by the evidence that a physical 
or mental disability prevented the Veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.

Rather, as set forth above, the Veteran asserts that his 
delimitating date was calculated incorrectly, and that he 
should actually be eligible for an additional month of VA 
education benefits, if his delimiting date were calculated as 
September 2, 2006, rather than July 29, 2006.  In calculating 
the Veteran's eligibility for VA educational assistance, the 
VA took the July 28, 1996, date from the Veteran's DD Form 
214, which was issued by the Army upon the Veteran's 
discharge from service and represents the Army's official 
certification of his active service.  Following the Veteran's 
assertion that his active service dates were improperly 
calculated, the VA requested a copy of his DD 214 directly 
from the Department of the Army to ensure there was no 
discrepancy with the copy of that form contained in the 
Veteran's claims file.  Both copies are identical, and both 
reflect the Veteran's discharge from active service on July 
28, 1996.  

The VA then informed the Veteran that he could apply to the 
Board for Correction of Military Records to have his service 
dates amended, and provided the appropriate form for him to 
do so if he wished.  Pursuant to Board's January 2009 remand, 
the Veteran was further informed that he was responsible for 
applying to the Board for Correction of Military Records 
himself, and that the VA could not perform that task on his 
behalf.  He was given additional time for this purpose.  
However, he did not correspond with VA, or indicate in any 
way that he desired to pursue this course of action.

In adjudicating entitlement to VA benefits, the VA is bound 
by the certification from the Department of the Army 
regarding the nature and dates of the veteran's service.  
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  
There is no authority for the VA to attribute additional 
active duty to the Veteran's service record beyond that which 
is reflected on his DD 214.  The Board is bound by the laws 
and regulations in force.  We must therefore find that his 
delimiting date has been properly calculated as July 29, 
2006, and that he is therefore ineligible for VA educational 
assistance after that date.  We also observe that the Veteran 
was eligible for and did in fact receive VA assistance in 
obtaining his college education following his discharge from 
service.  Lastly, we note that the Veteran does not assert 
and the evidence does not establish that he had a physical or 
mental disability that precluded a program of education 
during his basic Chapter 30 delimiting period.  Thus, the 
criteria for an extension of the Chapter 30 delimiting period 
have not been met.







Continued on next page





ORDER

Extension of the Veteran's delimiting date for chapter 30 
educational assistance benefits beyond July 29, 2006, is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


